Citation Nr: 0634631	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  96-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for disability 
manifested by joint aches and pains, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for Achilles 
tendonitis, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for kidney stones, to 
include as due to an undiagnosed illness.

6.  Entitlement to a compensable rating for residuals of a 
right thumb fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to September 1983, and again from November 1990 to 
June 1991.  His military personnel records show that he was 
deployed in the Southwest Asia Theater of operations from 
December 1990 to April 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1995 rating decision of the Louisville, Kentucky Department 
of Veterans Affairs (VA), Regional Office (RO).  The 
veteran's claims file is now in the jurisdiction of the 
Chicago, Illinois RO.  In January 2001 and October 2004, the 
case was remanded for additional development.

In November 2000, the veteran testified at a Video Conference 
hearing before one of the undersigned Veterans Law Judges, 
and in November 2003 he testified at a Travel Board hearing 
before another of the undersigned.  Transcripts of those 
hearings are associated with the claims file.  As the 
Veterans Law Judges who presided at hearings must participate 
in the decision on the claim (See 38 C.F.R. § 20.707), this 
appeal is being decided by a panel of three Veterans Law 
Judges.

The issues of entitlement to a compensable rating for 
residuals of a right thumb fracture, and entitlement to 
service connection for disabilities manifested by fatigue, 
joint aches and pains, and kidney stones, to include as due 
to an undiagnosed illness, are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran does not have any current Achilles 
tendonitis.

2.  The veteran does not have any current skin disability.


CONCLUSIONS OF LAW

1.  Service connection for Achilles tendonitis, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

2.  Service connection for skin disability, to include as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice by letter in April 2005, to include, at page 2 of that 
letter, to submit any pertinent evidence in his possession.  
He was given ample time to respond; and the claim was then 
readjudicated.  See March 2006 Supplemental Statement of the 
Case (SSOC).  While he was not advised of the criteria 
governing disability ratings and effective dates of awards, 
he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as these criteria have no significance unless a 
claim is allowed, and the decision below does not do so.

The veteran's service medical records and pertinent post-
service treatment records have been secured.  He has not 
identified any pertinent evidence that remains outstanding.  
Furthermore, the veteran has been examined by VA.  The Board 
is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of the facts pertinent 
to these claims.  The veteran is not prejudiced by the 
Board's proceeding with appellate review of the merits of 
these claims. 

Service Connection for Achilles Tendonitis and Skin 
Disability, to Include as Due to an Undiagnosed Illness

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, service connection may be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In the case at hand, the veteran's service medical records 
are negative for complaints or findings related to Achilles 
tendonitis or a skin disability.

In March 1995, the veteran submitted a claim, in pertinent 
part, for service connection for Achilles tendonitis and skin 
disability.

During an April 1995 VA examination, the veteran complained 
of a dry skin rash that came and went.  There was no evidence 
of a skin rash on examination.  The diagnosis was rash on 
elbows, by history.

The April 1995 VA examination report also notes the veteran's 
complaint that he "pulls up lame" when playing basketball.  
He described a burning pain in his right Achilles tendon and 
right calf.  An October 1995 VA radiology report notes 
findings of persistent moderate bilateral malleolar soft-
tissue swelling for five months which was deemed to have been 
possibly secondary to an old ligamentous injury.

A July 2000 treatment record from Dr. S notes that the 
veteran was seen with complaints of a rash on his ear lobes.  
The diagnosis was eczematous dermatitis.

During a March 2003 VA examination, the veteran reported that 
he experienced a burning sensation in both Achilles tendons 
when playing basketball during his younger days.  The veteran 
indicated that he had stopped playing basketball and no 
longer had this symptom.  No clinical findings with respect 
to the Achilles tendons were reported.

The March 2003 VA examination report also notes the veteran's 
complaints of rashes on his back, hands, legs and face that 
come and go.  Examination revealed scaling and erythema on 
the face, mild patchy erythema on the hands, and patchy 
erythema and a few hypopigmented papules on the back.  The 
assessment was mild seborrhic dermatitis of the face, back 
and hands.  The examiner stated, "Since this is a common 
condition in the general population, it is my opinion that it 
is not due to military service."

An August 2003 treatment record from Dr. S contains the 
notation "frequent intermittent rash."  Private treatment 
records dated in October 2003, April 2004 and January 2005 
note that the veteran's skin was clear with no rashes.

On September 2005 VA examination, the veteran complained that 
he developed a burning sensation from his heel to his calf, 
which alternated from one lower extremity to the other and 
which was more severe on the left side.  The veteran reported 
that he began having this burning sensation while playing 
basketball; he had since stopped playing basketball because 
of it.  Examination revealed no tenderness over the Achilles 
tendon and no objective findings of Achilles tendonitis.  The 
impression was "No Achilles tendonitis."

The September 2005 VA examination report also notes the 
veteran's history of seborrhic dermatitis, for which he had 
been given hydrocortisone cream.  On examination, the veteran 
had no rashes.  The examiner's impression was "no skin 
disease today."    

After reviewing the evidence of record, the Board finds that 
service connection for Achilles tendonitis and skin 
disability, both to include as due to undiagnosed illness, is 
not warranted.  

As previously noted, the veteran's service medical records 
are negative for any evidence of Achilles tendonitis.  
Furthermore, the salient point to be made is that there is no 
medical or other objective evidence of the existence of a 
current diagnosis of Achilles tendonitis.  Although the 
veteran reported a burning sensation in both Achilles tendons 
in the 1990's, he has indicated that since he stopped playing 
basketball, he no longer has this complaint.  Moreover, no 
objective findings of Achilles tendonitis are shown in the 
evidence of record (see September 2005 VA examination 
report).  In the absence of competent evidence of a current 
disability, there is no basis for a grant of service 
connection.

With regard to skin disability, the veteran's service medical 
records are negative for any evidence of a skin disability.  
Furthermore, the salient point to be made is that there is no 
medical or other objective evidence of the existence of a 
current diagnosis of a skin disability.  Although the veteran 
has been treated for eczematous dermatitis and mild seborrhic 
dermatitis in the past, VA examination reports and private 
treatment records dated from October 2003 to September 2005 
note no objective findings of any current skin disability.  
In the absence of competent evidence of a current disability, 
there is no basis for a grant of service connection.

For these reasons, the claims for service connection for 
Achilles tendonitis and skin disability, to include as due to 
undiagnosed illness, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for Achilles tendonitis, to include as due 
to undiagnosed illness, is denied.

Service connection for skin disability, to include as due to 
undiagnosed illness, is denied.


REMAND

With regard to the veteran's claims for service connection 
for disabilities manifested by fatigue, joint aches and 
pains, and kidney stones, to include as due to an undiagnosed 
illness, the Board notes that, although the veteran has 
undergone several VA examinations from 1995 to 2005, the 
reports of these examination are not adequate for 
adjudication purposes.  In this regard, the Board notes that 
the VA examiner should detail all claimed conditions and 
symptoms (including what precipitates and what relieves 
them).  The examiner should then identify the diagnosed 
disorders, if any, to which the symptoms are attributable, 
and also determine if there are symptoms, abnormal physical 
findings, or abnormal laboratory test results that are not 
attributable to a known clinical diagnosis.  For each 
diagnosed condition, the examiner should render an opinion as 
to whether it is as least as likely as not that such 
disability is etiologically related to the veteran's active 
military service.  If there are any symptoms that are not 
determined to be associated with a known clinical diagnosis, 
further specialist examinations will be required to address 
these findings.
With regard to the claim for a compensable rating for 
residuals of a right thumb fracture, in the October 2004 
Remand, the RO was directed, in pertinent part, to arrange 
for the veteran to undergo a VA examination to determine the 
nature and the extent of impairment from his service-
connected right thumb disability.  Specifically, the examiner 
was to note whether there is limitation of motion in the 
veteran's thumb as described in Diagnostic Code 5228.

The Board notes that the veteran underwent a VA examination 
in September 2005; however, the examiner did not provide all 
the requested information.  In particular, while the examiner 
noted that the veteran was not able to touch his thumb to his 
fingers, the examiner did not specify the extent of the gap 
between the thumb and the fingers.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.)  The September 2005 VA examination report is 
inadequate to permit disability evaluation because it simply 
does not address the presence or absence of all the symptoms 
that are in the criteria for rating this disability.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

Also, as the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)), the RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should arrange for the veteran 
to undergo VA examination(s) with regard 
to his claims for service connection for 
disability manifested by fatigue, 
disability manifested by joint aches and 
pains, and kidney stones.  The veteran's 
claims files must be reviewed in 
conjunction with the examination by each 
examiner designated to examine the 
veteran.

a.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include fatigue, joint pain, 
or kidney stones.  The examiner should 
conduct a comprehensive examination, and 
provide details about the onset, 
frequency, duration, and severity of all 
claimed symptoms and state what 
precipitates and what relieves them.  All 
objective indications of the claimed 
disabilities should be identified.

b.  The examiner should list all 
diagnosed conditions responsible for the 
claimed symptoms and state which symptoms 
are associated with each condition.  For 
each diagnosed condition, the examiner 
should render an opinion as to whether it 
is as least as likely as not that such 
disability is etiologically related to 
the veteran's active military service.  
The examiner should explain the rationale 
for any opinion given.

c.  If there are any symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.  In such 
instances, the examiner should provide 
the specialist with all examination 
reports and test results, specify the 
relevant symptoms that have not been 
attributed to a known clinical diagnosis 
and request that the specialist determine 
which of these, if any, can be attributed 
in this veteran to a known clinical 
diagnosis and which, if any, cannot be 
attributed in this veteran to a known 
clinical diagnosis.
For each diagnosed condition, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that such disability is etiologically 
related to the veteran's active military 
service.

The examiner should explain the rationale 
for all opinions given.

3.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the nature and extent of the 
impairment the veteran has resulting from 
his service-connected right thumb 
disability.  The veteran's claims file 
must be reviewed by the examiner in  
conjunction with the examination.  Any 
indicated studies (specifically including  
range of motion studies indicating 
additionally any further limitations due 
to pain or on exacerbation) should be 
completed.  Clinical findings should be 
described in detail.

The examiner should state the measurement 
of the gap, if any, between the veteran's 
thumb pad and his fingers with the thumb 
attempting to oppose the fingers.  The 
examiner should provide an opinion as to 
whether the veteran's service-connected 
disability results in favorable or 
unfavorable ankylosis, has caused any 
limitation of motion of other digits on 
the right hand, and whether the service-
connected disability interferes with 
overall function of the hand.  

4.  The RO should, then, readjudicate the 
veteran's claims of service connection 
for disabilities manifested by fatigue, 
joint aches and pains, and kidney stones, 
to include as due to an undiagnosed 
illness, and for a compensable rating for 
residuals of a right thumb fracture.  If 
the determination of any of these claims 
remains unfavorable to the veteran, the 
RO must issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



			
	George R. Senyk 	Shane A. Durkin
	Veterans Law Judge, 	Veterans Law Judge, 
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	 Wayne Braeuer
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


